Citation Nr: 0311547	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
and degenerative joint disease of the right knee, status post 
total knee arthroplasty, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for meniscectomy 
of the left knee with degenerative joint disease, status post 
total knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to April 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which confirmed and continued 20 
percent evaluations for each knee disability.  During the 
pendency of the appeal, a 30 percent evaluation was assigned 
for each knee disability.


REMAND

In January 2003, the Board informed the veteran that it was 
undertaking additional development of the issues on appeal, 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2).  
Thereafter, the Board obtained additional relevant evidence, 
consisting of records from the Social Security Administration 
(SSA) as well as VA and private medical records.  However,  
the Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that 38 C.F.R. § 19.9(a)(2), in the 
manner that it operates in tandem with 38 C.F.R. § 20.1304 
(allowing the Board to consider additional evidence without 
having to remand the case to the AOJ for initial 
consideration and without having to obtain the appellant's 
waiver) is contrary to the requirement in 38 U.S.C. § 7104(a) 
that "[a]ll questions in a matter which...is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2)(ii), which required the Board 
"to provide the notice required by 38 U.S.C. § 5103(a)" and 
"not less than 30 days to respond to the notice," is 
invalid because it is contrary to 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, --7305, -7316 (Fed. Cir. May 1. 2003).  In 
light of this recent Federal Circuit case, this case must be 
remanded to the RO.

The Board also observes that a June 2002 favorable SSA 
decision found that the veteran had been disabled as of April 
1995, with a primary diagnosis of osteoarthritis and allied 
disorders, bilateral total knee replacements.  Therefore, the 
RO should consider entitlement to an extra-schedular 
evaluation under 38 C.F.R. § 3.321.  

Accordingly, this case must be REMANDED to the RO for the 
following action:

The RO must readjudicate the veteran's 
claims for increased evaluations for his 
right knee and left knee disabilities, 
with consideration of all evidence 
obtained since January 2003.  The veteran 
should be provided a Supplemental 
Statement of the Case (SSOC) if either 
claim is not granted in full, which 
addresses all of the evidence obtained 
since January 2003.  

Whether the case should be referred to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of extra-
schedular evaluations under the 
provisions of 38 C.F.R. § 3.321(b) (2002) 
also must be addressed. 

The RO must also provide the veteran an 
opportunity to submit additional evidence 
and/or argument in response to the SSOC 
and the recently obtained evidence.  

The purpose of the REMAND is to obtain additional 
development, and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




